Holden, J.,
delivered the opinion of the court.
The appellee, Mrs. J. L. Williams, recovered a judgment against the appellant, Meridian Light & Railway Company, for five hundred dollars as punitive damages for a ivilful failure on the part of the appellant- to stop one of its street cars and permit the appellee to board it. The rail-Avay company appeals from this judgment.
The facts of the case necessary to be stated are as fol-Ioavs : The appellee, Mrs. Williams, in company Avitli her son, A. N. Williams, his Avife and children, and another son, Grady Williams, boarded a street car of appellant in Meridian for the purpose of visiting Highland Park in the Avestern part of the city; It seems the conductor was also the motorman of the car, and in collecting the fares *77for the ride there arose a dispute between Mr. A. N. Williams and tile conductor with reference to the payment of fare for one of Mr. Williams’ small children; the dispute being whether the child, six years of age, should be required to pay fare or not. The controversy grew spirited and hot between these parties, and some uncomplimentary language was used by and between them; all of which was in the presence of the entire party of people, some of whom became excited and apprehensive as to how far the quarrel Avould go, but finally the fare for the six year old child was paid and the matter ended for the time being.
When the appellee, Mrs! Williams, reached the park, she decided to return immediately to the city because of the appearance of the weather and the fact that her son, Grady Williams, had recently been ill and she feared serious results if caught in the rain. So they took the first car back to the city and had to transfer or change cars at an intersecting point before reaching home, and while waiting there to catch a car to finish the journey back to her home a car appeared, and as it approached she and her son hailed the car and made signs to the motorman to stop it, but he wilfully and wantonly failed to stop the car, and appellee and her son ran after the car for a block but were refused admittance thereon. This motorman, it appears from the testimony, was the same motorman with whom Mr. A. N. Williams had had the controversy about paying the fare for the child on the original trip out to the park.
At the trial of the case the court permitted the plaintiff, over the objection of the defendant, to introduce testimony showing the full details of the dispute and controversy between Mr. Williams and the conductor of the car on the trip out to the park with reference to paying the fare for the child. This was prejudicial error for which the judgment of the lower court must be reversed.
We understand the rule has been established and followed in this state for many years that the details of a previous controversy or difficulty between the parties, or *78betiveen other connected parties, cannot be given in t dence in the trial of a subsequent and entirely differ! issue. :
It is unnecessary for us to decide at this time whet or not the plaintiff should have been permitted to sh there was a state of ill feeling between the conductor and Mr. A. N. Williams as showing motive, or bearing on the credibility of the plaintiff’s testimony with reference to the wilfulness of the conductor in failing to stop his car, because it may be that it.is immaterial whether there was ill feeling between Mr. Williams and the conductor, since the appellee, Mrs. Williams, ivas not concerned in the prior controversy; and, moreover, it may not be pertinent for the reason that, if the motonnan was guilty of wilful and wanton conduct, it was immaterial what reason prompted him to so act. But we have no hesitation in holding that it was error for the court to permit the plaintiff to introduce evidence showing the details of the controversy which took place on the car between Mr. Williams and the conductor as to the child’s car fare on the outgoing trip. This testimony, no doubt, was damaging to the defendant’s cause, and for this reason the judgment of the lower court will be reversed, and the case remanded.

Reversed and remanded.